Citation Nr: 9932251	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, to include consideration of 38 C.F.R. 
§ 4.16 (c), currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957.

This case comes before the Board of Veterans' Affairs (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The veteran was afforded a hearing at 
the RO in July 1995.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected schizophrenia constitutes a 
plausible or well-grounded claim per 38 U.S.C.A. § 5107 (West 
1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Accordingly, the VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to his 
claim.

In addition to his psychiatric disorder, service connection 
is also in effect for pterygium and dermatitis, each 
evaluated as noncompensable.  The most recent VA examination 
for compensation purposes was conducted in September 1995.  
Following the examination, the examiner rendered an opinion, 
in effect, that due to the veteran's depression and physical 
conditions he was unemployable.  The Board finds that this 
opinion should be clarified.  Accordingly, a contemporaneous 
and thorough examination is warranted.

The record reflects that the veteran is receiving on going 
treatment at a VA facility for his psychiatric disorder.  The 
Board is of the opinion that these records should be 
obtained. 

During the course of the appeal, VA amended the criteria for 
rating mental disorders, including schizophrenia.  These 
amendments became effective on November 7, 1996.  The record 
reflects that the RO evaluated the veteran's psychiatric 
disability under both the old and the new rating criteria and 
that the veteran was most recently informed of the old rating 
criteria in a supplemental statement of the case, dated in 
September 1997.

In February 1995 the veteran submitted a claim for increased 
ratings for service connected pterygium and dermatitis.  
These issues have not been adjudicated by the RO.  The Board 
finds that these issues are "inextricably intertwined" with 
the issue of entitlement to a total rating for compensation 
purposes based on individual unemployability and must be 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991)

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and non-VA 
medical records pertaining to recent 
treatment for the veteran's psychiatric 
disability.  The RO should then obtain 
all records which are not on file. 

3.  The RO should obtain all treatment 
records from the VA San Juan VA Medical 
Center covering the periods from July 
1992 to April 1993 and from May 1996 to 
the present

4.  The RO should afford the veteran a VA 
examination by a psychiatrist to 
determine the severity of the veteran's 
psychiatric illness.  All appropriate 
special studies or tests are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
include a definition of the numerical 
code assigned.  The examiner should 
render an opinion as to what effect the 
veteran's psychiatric disorder has on his 
ability to obtain and maintain 
substantially gainful employment.  The 
claims folder, and a copy of this Remand 
are to be furnished to the examiner for 
review prior to the examination. 

5.  The veteran should be informed of the 
consequences of his failing to appear for 
the above-discussed examination per 38 
C.F.R. § 3.655 (1999).

6.  The RO should adjudicate the issues 
of increased ratings for service 
connected pterygium and dermatitis. If 
the benefits sought are not granted, the 
veteran should be notified of that 
decision and of his appellate rights.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status.

If any benefit sought, for which an appeal has been 
perfected, remains denied, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBRT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


